Appeal from a decision of the Workmen’s Compensation Board, filed October 24, 1975, which reversed various decisions of a referee and held that the claimant-widow was entitled to neither compensation nor death benefits. The board found that decedent’s death: "was due to the natural progression of his underlying heart disease and not causally related to an industrial accident. The evidence in the record does not indicate a single event which precipitated the heart attack and subsequent death on October 5, 1972.” There is substantial evidence to sustain the determination of the board. Decision affirmed, without costs. Greenblott, J. P., Mahoney, Main, Larkin and Mikoll, JJ., concur.